                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
ANDRE NASH,

                          Plaintiff,
      v.                                                 Case No. 20-cv-903-pp

SGT. GREY, SGT. LOOSE,
SGT. FRUGATE, SGT. SHURLING,
SGT. LANNOYE, CO KAMMER
CO COUILLARD, CO STACY,
CO VANDENAVOND, CO TERRELL,
CO HUTCHINSON and CO CROCHIERE,

                        Defendants.
______________________________________________________________________________

   ORDER SCREENING AMENDED COMPLAINT UNDER 28 U.S.C. §1915A
______________________________________________________________________________

      On November 2, 2020, the court screened plaintiff Andre Nash’s pro se

complaint filed under 42 U.S.C. §1983, dismissed it because it failed to state a

claim and ordered him to file an amended complaint by December 11, 2020.

Dkt. No. 9. On November 13, 2020, the court received the amended complaint,

which it now screens. Dkt. No. 10.

I.    Screening the Complaint

      A.       Federal Screening Standard

      As explained in the previous order, the court must screen complaints

brought by prisoners seeking relief from a governmental entity or officer or

employee of a governmental entity. 28 U.S.C. §1915A(a). The court must

dismiss a complaint if the prisoner raises claims that are legally “frivolous or

malicious,” that fail to state a claim upon which relief may be granted, or that


                                        1

           Case 2:20-cv-00903-PP Filed 12/16/20 Page 1 of 10 Document 11
seek monetary relief from a defendant who is immune from such relief. 28

U.S.C. §1915A(b).

      In determining whether the amended complaint states a claim, the court

applies the same standard that it applies when considering whether to dismiss

a case under Federal Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851

F.3d 714, 720 (7th Cir. 2017) (citing Booker-El v. Superintendent, Ind. State

Prison, 668 F.3d 896, 899 (7th Cir. 2012)). To state a claim, the amended

complaint must include “a short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The amended complaint

must contain enough facts, accepted as true, to “state a claim for relief that is

plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial

plausibility when the plaintiff pleads factual content that allows a court to draw

the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556).

      To state a claim for relief under 42 U.S.C. §1983, a plaintiff must allege

that someone deprived him of a right secured by the Constitution or the laws of

the United States, and that whoever deprived him of this right was acting

under the color of state law. D.S. v. E. Porter Cty. Sch. Corp., 799 F.3d 793,

798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of Milwaukee, 570 F.3d

824, 827 (7th Cir. 2009)). The court construes liberally complaints filed by

plaintiffs who are representing themselves and holds such complaints to a less




                                         2

        Case 2:20-cv-00903-PP Filed 12/16/20 Page 2 of 10 Document 11
stringent standard than pleadings drafted by lawyers. Cesal, 851 F.3d at 720

(citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015)).

      B.     The Plaintiff’s Allegations

      In the original complaint, the plaintiff sued the warden of his prison and

several officers in their official capacities. In the amended complaint, the

plaintiff names several officers in their individual capacities, many of whom he

named in his original complaint. He sues Sergeants Grey, Loose, Frugate,

Shurling and Lannoye. Dkt. No. 10 at 5. He also sues Correctional Officers

Couillard, Crochiere, Stacy, Hutchinson, Terrell, Kammer and Vandenavond.

Id.

      The plaintiff is an inmate at Green Bay Correctional Institution, where he

was incarcerated at the time of the events described in the complaint. Dkt. No.

10 at 2. The plaintiff alleges that he was released from the restricted housing

unit to the South Cell Hall on May 3, 2020. Id. The plaintiff says he was met by

Officer Kammer, who told the plaintiff he would be going to cell F-36. Id. The

plaintiff informed “staff” that he had a medical restriction mandating that he be

housed in a lower-tier cell and on the lower bunk of the bed because he suffers

seizures. Id. The plaintiff alleges that Kammer “acknowledged that he knew

about the restriction” but still moved the plaintiff to an upper bunk in cell F-36

“for no reason, violating [the plaintiff’s] medical restriction.” Id. From May 3,

2020 to May 10, 2020—when, the plaintiff says, he had a seizure—the plaintiff

talked to Officers Hutchinson, Terrell, Vandenavond, Crochiere and Kammer




                                           3

        Case 2:20-cv-00903-PP Filed 12/16/20 Page 3 of 10 Document 11
and Sergeants Loose and Frugate about being moved to a lower bunk. Id. at 2–

3. “[T]hey never moved him and said it wasn’t up to them.” Id. at 3.

      On May 10, 2020, while housed on the top bunk in cell F-36, the plaintiff

had a seizure and fell off the top bunk face-first, hitting his face and head on

the desk (causing it to break) and on the floor. Id. at 3. The plaintiff suffered

“significant injuries” to his face, head and neck. Id. After he’d been seen by the

Health Services Unit, Sergeant Grey put the plaintiff in the same cell in the

same top bunk, “without forcing the plaintiff’s cellmate to relocate his things to

the top bunk.” Id. The plaintiff says he talked to Grey about moving “next door

to an empty lower bunk,” but Grey refused “because he is not the regular

[sergeant].” Id. The plaintiff also talked to Sergeant Shurling about being moved

to a lower bunk. Id. Shurling said no because “he do[es] not do personal

moves.” Id.

      The plaintiff then spoke with Sergeant Lannoye about moving to a lower

bunk; Lannoye said that “the board and the computer sa[id] that the plaintiff is

lower bunk and that’s where he should be.” Id. at 3-4. The plaintiff told

Lannoye that his cellmate refused to move. Id. at 4. Lannoye told the plaintiff

he would have Kammer come up to tell the plaintiff’s cellmate to move, but the

plaintiff says Kammer never came. Id. Officer Couillard was at the plaintiff’s

cell a few days later, and the plaintiff tried again to get moved to a lower bunk.

Id. Couillard allegedly replied, “Why don’t you guys fight for the bottom

bunk[?]” Id.




                                         4

        Case 2:20-cv-00903-PP Filed 12/16/20 Page 4 of 10 Document 11
      On May 17—a week after the plaintiff’s fall—Officer Stacy came to the

plaintiff’s cell to get the plaintiff’s cellmate to move to the top bunk. Id. The

plaintiff says that Stacy and the cellmate argued for ten minutes, and Stacy

threatened to take the cellmate to segregation, but the cellmate still refused to

take the top bunk, saying he was “too old to be climbing up there.” Id. Stacy

left and never came back. Id. The next day (May 18, 2020), a doctor from

Madison (not a defendant) called to inform prison staff that the plaintiff needed

to be moved to a bottom bunk immediately. Id. When the plaintiff got back to

the cell hall he told Correctional Officer Pecor (not a defendant) about the

events of the past two weeks. Id. Pecor called the plaintiff’s cellmate down to

the officer’s desk, and when the cellmate returned to the cell he and the

plaintiff switched bunks. Id. at 4–5.

      The plaintiff seeks $100,000 from each defendant for a total damage

award of $1,200,000. Id. at 6. He also seeks a preliminary and permanent

injunction ordering the defendants to assign the plaintiff to a lower bunk in a

lower tier and front cell, “if possible,” because of his medical restrictions. Id. at

6.

      C.     Analysis

      The court reviews the plaintiff’s allegations under the Eighth

Amendment, which prohibits cruel and unusual punishments. See generally

Wilson v. Seiter, 501 U.S. 294 (1991). This proscription on cruel and unusual

punishment encompasses an inmate’s right to personal safety. Helling v.

McKinney, 509 U.S. 25, 33–34 (1993). An Eighth Amendment claim consists of


                                          5

        Case 2:20-cv-00903-PP Filed 12/16/20 Page 5 of 10 Document 11
both objective and subjective components. Farmer v. Brennan, 511 U.S. 825,

834 (1994). The objective component requires that the deprivation be

“sufficiently serious.” Id. To satisfy the objective component of an Eighth

Amendment claim, a prisoner must show that he “is incarcerated under

conditions posing a substantial risk of serious harm,” id., or that he has been

deprived of the “minimal civilized measure of life’s necessities,” Wilson, 501

U.S. at 298 (quoting Rhodes v. Chapman, 452 U.S. 337, 347 (1981)). For the

purposes of screening, the court assumes that having a seizure disorder and

being in a top bunk is a condition that poses a substantial risk of serious

harm.

        The subjective component of an Eighth Amendment violation requires a

prisoner to demonstrate that the official acted with the requisite intent, that is,

that he had a “sufficiently culpable state of mind.” Farmer, 511 U.S. at 834.

A prison official shows deliberate indifference when he “realizes that a

substantial risk of serious harm to a prisoner exists, but then disregards that

risk.” Perez, 792 F.3d at 776 (citing Farmer, 511 U.S. at 837).

        The plaintiff alleges that when he was released from restricted housing,

he informed Officer Kammer that he suffers seizures and had a medical

restriction for a bottom bunk. He alleges that he also told Officers Hutchinson,

Terrell, Vandenavond, and Crochiere and Sergeants Loose and Frugate that he

needed a bottom bunk. (The plaintiff did not allege that he told any defendant

except Kammer that he had a medical restriction for a bottom bunk because of

his seizures, but at the pleading stage, the court infers that he also told the


                                         6

         Case 2:20-cv-00903-PP Filed 12/16/20 Page 6 of 10 Document 11
other officers about his medical restriction.) None of those defendants provided

him a bottom bunk. The plaintiff ended up having a seizure, falling from the

top bunk and suffering significant injury. Each defendant told the plaintiff that

“it wasn’t up to them” to decide housing arrangements for prisoners.

      It may be that none of the officers had the ability or authority to give the

plaintiff the bottom bunk or otherwise change his housing assignment. If not,

the officers would not be liable for not overstepping their roles and doing the

job of another official at the prison. See Burks v. Raemisch, 555 F.3d 592, 595

(7th Cir. 2009) (“[N]o prisoner is entitled to insist that one employee do

another’s job.”). But it is possible that the officers had an obligation not to sit

idly by, knowing the plaintiff faced a serious risk to his health if he fell from the

top bunk. They could have contacted the appropriate unit or official about the

plaintiff’s need for a bottom-bunk assignment or taken some other preventative

action. At this stage of the case, the plaintiff has stated enough facts to allow

him to proceed on a claim of deliberate indifference against Officers Kammer,

Hutchinson, Terrell, Vandenavond and Crochiere and Sergeants Loose and

Frugate, all of whom allegedly knew about the plaintiff’s medical need for a

bottom bunk but failed to take any action to prevent the serious harm he

suffered from falling from the top bunk.

      The plaintiff also alleges that, after his fall, defendants Grey, Shurling,

Lannoye, Couillard and Stacy refused to provide him the bottom bunk or

require the plaintiff’s cellmate to move to the top bunk. He alleges that Officer

Couillard even told the plaintiff and his cellmate to “fight for the bottom


                                          7

        Case 2:20-cv-00903-PP Filed 12/16/20 Page 7 of 10 Document 11
bunk.”1 The plaintiff alleges that Lannoye told the plaintiff he would send

Kammer to order the plaintiff’s cellmate to move, but Kammer never showed

up. The plaintiff does not say whether Lannoye directed Kammer to order the

cellmate to move, and Kammer did not show up, or whether Lannoye simply

failed to speak with Kammer at all. Whichever was the case, the plaintiff does

not allege that he fell a second time or suffered any further harm because these

officers did not provide him a bottom bunk. Without an allegation of harm,

there is no injury for which the plaintiff may recover damages from these

defendants. See 42 U.S.C. §1997e(e).

      Nonetheless, the Court of Appeals for the Seventh Circuit has made clear

that, although §1997e(e) bars an award of compensatory damages without a

showing of physical injury, it does not bar other relief, such as injunctive relief.

See Thomas v. Illinois, 697 F.3d 612, 614 (7th Cir. 2012). The plaintiff seeks

injunctive relief ordering the defendants to provide him a lower bunk on a

lower tier in a front cell. Although he suffered no additional physical injury

after his initial May 10, 2020 fall, a trier of fact could conclude that being

exposed to the risk of harm by his continued housing on the top bunk supports

a claim of cruel and unusual punishment.2 Id. at 614–15. The plaintiff may



1
 While Couillard’s alleged statement was an improper and unprofessional
statement, on its own it did not violate the Constitution. See DeWalt v. Carter,
224 F.3d 607, 612 (7th Cir. 2000), abrogated in part on different grounds by
Savory v. Cannon, 947 F.3d 409, 423–24 (7th Cir. 2020) (en banc).

2
 The plaintiff also indicated that he eventually received a bottom-bunk
assignment. If that remains the case, some part of his request for injunctive
relief may be moot.
                                         8

        Case 2:20-cv-00903-PP Filed 12/16/20 Page 8 of 10 Document 11
proceed against Grey, Shurling, Lannoye, Couillard and Stacy for injunctive

relief but not for damages.

II.   Conclusion
      Under an informal service agreement between the Wisconsin Department

of Justice and this court, a copy of the amended complaint and this order have

been electronically transmitted to the Wisconsin Department of Justice for

service on defendants Grey, Loose, Frugate, Shurling, Lannoye, Couillard,

Crochiere, Stacy, Hutchinson, Terrell, Kammer and Vandenavond. The court

ORDERS the defendants to file a responsive pleading to the amended

complaint within 60 days.

      The court ORDERS that the parties may not begin discovery until after

the court enters a scheduling order setting deadlines for discovery and

dispositive motions.

      The court ORDERS that plaintiffs who are inmates at Prisoner E-Filing

Program institutions3 must submit all correspondence and case filings to

institution staff, who will scan and e-mail documents to the court. Plaintiffs

who are inmates at all other prison facilities must submit the original

document for each filing to the court to the following address:




3 The Prisoner E-Filing Program is mandatory for all inmates of Green Bay
Correctional Institution, Waupun Correctional Institution, Dodge Correctional
Institution, Wisconsin Secure Program Facility, Columbia Correctional
Institution, and Oshkosh Correctional Institution.
                                        9

        Case 2:20-cv-00903-PP Filed 12/16/20 Page 9 of 10 Document 11
                          Office of the Clerk
                          United States District Court
                          Eastern District of Wisconsin
                          362 United States Courthouse
                          517 E. Wisconsin Avenue
                          Milwaukee, Wisconsin 53202

DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S CHAMBERS. It will

only delay the processing of the case.

      The court reminds the plaintiff that if he fails to file documents or take

other required actions by the deadlines the court sets, the court may dismiss

the case based on his failure to diligently pursue it. The parties must notify the

clerk of court of any change of address. The court advises the plaintiff that it is

his responsibility to promptly notify the court if he is released from custody or

transferred to a different institution. The plaintiff’s failure to keep the court

advised of his whereabouts may result in the court dismissing this case

without further notice.

      Dated in Milwaukee, Wisconsin, this 16th day of December, 2020.

                                       BY THE COURT:


                                       ________________________________________
                                       HON. PAMELA PEPPER
                                       Chief United States District Judge




                                         10

        Case 2:20-cv-00903-PP Filed 12/16/20 Page 10 of 10 Document 11
